EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1350, and accompanies the quarterly report on Form 10-Q for the quarter ended September 30, 2016 (the "Form 10-Q") of Mercantile Bank Corporation (the "Issuer"). I, Michael H. Price, Chairman of the Board, President and Chief Executive Officer of the Issuer, certify that to my knowledge: (i)the Form 10-Q fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and (ii)the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Dated: November 4, 2016 /s/ Michael H. Price Michael H. Price Chairman of the Board, President and Chief Executive Officer
